Citation Nr: 0636813	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The following will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities; (2) disabilities resulting from a 
common etiology or single accident; (3) disabilities 
affecting a single body system (e.g., orthopedic or 
digestive); (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a); see also 38 C.F.R. § 4.25 (computation of combined 
ratings). 

In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold for one 
person determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  Marginal employment may 
also be held to exist, on a facts found basis (including but 
not limited to employment in a protected environment, such as 
a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

At the time of the August 2004 rating decision, the veteran's 
service-connected disabilities included disfiguring scars of 
the right face, right neck, and adherent tracheostomy with 
bilateral facial nerve paresis (30 percent); status post 
right mandibular fracture and probable coronoid process 
fracture with a remodeled coronoid process (30 percent); 
neuropathy of the left upper extremity (20 percent); 
residuals of a fracture of the right maxilla, with loss of 
anterior and lateral maxillary sinus walls (20 percent); 
right ear deafness (10 percent); left lower extremity 
neuropathy (10 percent); amputation of the distal phalanx of 
the left ring finger, with retained foreign bodies of the 
left little finger (zero percent); and residuals of 
perforation of the right tympanic membrane (zero percent).  
At that time, the combined evaluation was 80 percent.

Of record at the time of the August 2004 rating decision was 
the report of a January 2004 VA general medical examination, 
in which the veteran's current schedule of working 
approximately two days a week with his family's swimming pool 
and spa business was noted.  The examiner opined that the 
veteran was "muscular and strong" but would not be able to 
find or hold full-time employment mostly because of lack of 
endurance, lack of energy, and "easy fatigability on the 
left lower extremities and the left upper extremity."  The 
examiner did not further specify whether this status was 
solely attributable to the veteran's service-connected 
disorders, and additional disorders, including chronic 
obstructive pulmonary disease and degenerative disc disease 
of the thoracic spine, were also noted in the examination 
report.

Separately, in December 2004, the RO granted service 
connection for post-traumatic stress disorder (PTSD).  A 30 
percent evaluation was assigned, based on a September 2004 VA 
psychiatric examination report containing the vague notation 
of "[g]lobal assessment of functioning is 55, best past year 
0."  This examiner also noted that the veteran's prognosis 
was good and that he was "quite motivated."  

However, the veteran has since been participating in VA 
outpatient therapy for PTSD, with a report of "more 'bad 
dreams' and nightsweats" in March 2005.   The Board also 
notes that, in his Substantive Appeal, received by the RO in 
January 2005, the veteran asserted that PTSD had not been 
considered in the previous claim for TDIU and that he wanted 
the RO to "reconsider PTSD as a main factor for my claim."

Finally, during his June 2006 VA Videoconference Hearing, the 
veteran clarified that he was working only approximately nine 
hours per week (three hours per day during three days each 
week) and that "the business is not above the poverty 
level."  The veteran also described his PTSD as "my big 
problem" since service in Vietnam.

Based on the above evidence, the Board preliminarily finds 
that additional development is needed prior to final Board 
action on this claim.

First, the Board has determined that the January 2005 
Substantive Appeal constitutes a new claim for an increased 
evaluation for PTSD.  The determination of this claim, as 
well as any corresponding evidentiary development, could 
substantially affect the outcome of the TDIU claim, and, 
accordingly, no further action on the TDIU claim is 
appropriate until the PTSD claim is addressed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Second, the Board notes that the veteran's disabilities of 
the right mandible, right maxilla, and face/neck scars 
resulted from a single combat injury in March 1968 and, per 
38 C.F.R. § 4.16(a), should be considered a single disability 
with an evaluation meeting the criteria for initial schedular 
consideration under this section.

As indicated above, however, the veteran's January 2004 VA 
general medical examination report contains insufficient 
information to determine whether the full criteria for TDIU 
have been met, as it is not clear that the veteran's service-
connected disabilities, in and of themselves, preclude 
substantially gainful employment.  VA thus must obtain a 
competent medical opinion from a VA examiner, subsequent to 
review of the claims file and a physical examination, to 
determine whether the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See generally Colayong v. 
West, 12 Vet. App. 524 (1999) (the issue in a TDIU case is 
not worsening of the disability, but effect on employment, 
and this effect on employment must be medically ascertained).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and extent of his service-
connected PTSD.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to assign a Global Assessment 
of Functioning (GAF) score and to 
describe the effect of the veteran's PTSD 
on his ability to obtain and retain 
substantially gainful employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Then, the veteran should be afforded 
a VA physical examination, with an 
appropriate examiner, to determine the 
effect of his service-connected disorders 
(as listed above and in a December 2004 
rating decision) on his employability.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
multiple service connected disorders, in 
and of themselves, render the veteran 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO should then readjudicate the 
veteran's claim for an evaluation in 
excess of 30 percent for PTSD.  This 
rating decision should contain a full 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
on this matter.

4.  Then, the veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



